Citation Nr: 1639410	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-01 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1965 to July 1969. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In May 2013, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.  The Board remanded the claim in August 2014 to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since been returned to the Board for appellate review.


FINDINGS OF FACT

1.  The Veteran failed to report for scheduled VA examination without good cause.

2.  The Veteran's left shoulder degenerative arthritis was not present in service or manifest to a compensable degree within one year of service discharge. 

3.  As a result of the Veteran's failure to report for VA examination as directed in the Board's August 2014 remand, there is no competent medical, or other evidence that his left shoulder disorder degenerative arthritis is causally or etiologically related to service.

CONCLUSION OF LAW

The criteria for service connection for a left shoulder disorder, to include arthritis are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.655 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by letter dated February 4, 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also satisfied its duty to assist the Veteran in the development of his claim.  Service treatment records and pertinent post-service VA and private medical records have been obtained and associated with the claims file.  The Veteran has also submitted potentially relevant documents and argument in support of his claim, including personal statements and hearing testimony.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

As stated in the Introduction, the claim was remanded in August 2014.  The AOJ has substantially completed all development ordered by the Board, and adjudication may proceed.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 2 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  Medical records from the Madigan Army Medical Center dated in 1983 have been obtained and associated with the claims file.  Attempts were made to obtain outstanding treatment records from the VA Medical Center in Portland Oregon for the period of January 1988 through March 1994.  The AOJ has determined that there are no available records.  See October 2014 VA Memorandum.  The Veteran was provided proper notice of the inability to obtain the records, in accordance with 38 C.F.R. § 3.159 (e).  See VA Form 27-0820, Report of General Information dated October 8, 2014.  

The AOJ also scheduled a VA rheumatology examination for medical opinion regarding the relationship between the Veteran's current left shoulder disorder and military service.  However, he failed to appear for it and did not provide a justification for his failure to report, or otherwise indicate a willingness to appear for examination. 

Individuals for whom an examination has been scheduled are required to report for the examination.  See 38 C.F.R. § 3.326 (a).  When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, and a claimant, without good cause fails to report for such examination, or reexamination action in accordance with this section shall be taken.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655.

There is no indication that the Veteran did not receive notice of the VA examination and neither he nor his representative has requested that the examination be rescheduled.  While VA has a duty to assist the Veteran in the development of his claim, it is important that he make efforts to assist VA in gathering evidence relevant to his claim, to include reporting for a scheduled VA examination, explaining his inability to report for an examination, or keeping VA apprised of his address.  See Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (noting that a veteran cannot passively wait for help from VA).  Given the AOJ actions and the Veteran's choice not to submit to VA examination, the Board finds that VA has no remaining duty under the VCAA with regard to a medical examination and opinion in conjunction with this claim.  

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  The appeal will be based on the evidence of record.




Law and Analysis 

The Veteran is seeking service connection for a left shoulder disorder.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

In addition, service connection for certain chronic diseases, such as arthritis, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The long procedural and medically complex history associated with the issue on appeal was provided in great detail in the Board's August 2014 remand and will not be repeated here.  However the relevant medical and lay evidence will be summarized where appropriate.

Service treatment records reflect complaints of bilateral knee pain, bilateral ankle pain, and bilateral eye pain.  These records also document some injuries related to playing football; however, these injuries did not fully account for the Veteran's complaints.  In an April 1969 report, a Medical Evaluation Board (MEB) detailed the Veteran's history of knee, ankle, and eye problems.  However repeated consultations with orthopedics, physical therapy, and rheumatology were unable to provide a specific diagnosis.  In addition, examination of synovial fluid by Rheumatology found a Class II fluid compatible with rheumatoid arthritis, Reiter's disease, or sarcoidosis.  The MEB recommended referral to a Physical Evaluation Board (PEB) in anticipation of discharge from active service.  

In May 1969, the diagnosis by the PEB was arthritis, ankles and knees, cause undetermined and iritis, recurrent, right eye.  Another part of a PEB record listed diagnostic codes used by VA for disability rating purposes, including 5002 - arthritis rheumatoid, ankles and knees and 6003 - iritis, right eye, resolved.  The Board notes that service treatment records are otherwise entirely negative for specific complaints or symptomatology indicative of left shoulder disorder prior to the Veteran's separation from service in July 1969. 

There is also no evidence of a left shoulder disorder in the immediate years after his separation from service in July 1969.  During an August 1969 VA examination, the Veteran disclosed that he had a GC (gonococcal) infection during service, which was treated without residuals.  The Veteran's complaints were primarily confined to the knees and ankles, with no mention of the shoulders.  On physical examination, there was tenderness to pressure at all points around both knees and ankles and the Veteran walked with a pronounced limp due to pain in his knees and ankles bilaterally.  The examiner noted that all the findings seem to be subjective at this time.  X-rays of the chest, knees, and ankle were reported as normal.  The diagnosis was internal derangement of the bilateral knees and ankles.  The Board notes that service connection has since been established for arthritis of the knees and ankles and for iritis.  See Rating Decision dated in January 1970. 

Although the Veteran was discharged from service in July 1969, he was retained on a temporary disability retired list (TDRL) for further evaluation.  A January 1971 PEB summary of a periodic examination shows the clinical impression was arthritis, etiology unknown (probably an early or atypical rheumatoid arthritis).  The report also indicates that X-rays showed mild spurring compatible with early degenerative changes in all joints, both knees and ankles.  Laboratory studies revealed rheumatoid arthritis factor was negative.  

A November 1972 examination summary detailed that laboratory studies were negative or normal, including for rheumatoid factor, and X-rays of the involved joints were essentially unremarkable.  The Veteran continued to receive Indocin treatment for his knees and ankles and topical steroid therapy for his eyes.  A September 1973 examination summary documented that the Veteran had no other joint involvement other than pain and stiffness in his ankles and knees, in addition to recent neck involvement.  The final diagnosis was arthritis in knees and ankles of questionable etiology and recurrent iritis secondary to Reiter's syndrome.

The Veteran underwent subsequent VA orthopedic examinations, but did not identify any problems with his shoulders.  See VA examinations dated in July 1981 and December 1981.  VA treatment records dated in 1981 reflect that he had been active lifting weights, playing basketball every day, and working as a dock supervisor.  Treatment records from the Portland VAMC dated from June 1980 to August 1983 were silent for complaints regarding his shoulders.  

Clinical records from Madigan Army Medical Center show that in March 1983 the Veteran was evaluated for a history of slowly progressive exercise intolerance and increasing shortness of breath during his gym workouts.  A chest X-ray revealed hilar adenopathy suggestive of sarcoidosis.  The examiner noted the Veteran's medical history of recurrent episodes of iritis since 1969.  The clinical impression was bilateral hilar lymphadenopathy with diffuse interstitial infiltrates consistent with probably stage II sarcoidosis.  The Veteran made no left shoulder complaints and no such complaints are documented in his report of medical history.  

The first evidence of shoulder problems was during a May 1991 VA examination evaluation of the Veteran's service-connected knees and ankles.  He described recent pain in the shoulders and elbows bilaterally that started about three years earlier [1988].  An August 1991 medical record indicates that the Veteran was on a waiting list for orthopedic surgery for a left shoulder disability, diagnosed as left acromioclavicular joint arthritis.  

During a January 1992 VA orthopedic examination, the Veteran stated that his shoulders did well until about 1991 when both shoulders became painful.  In a Report of Medical Examination for Disability Evaluation, he indicated that his shoulder ailment began on May 31, 1991; he also reported that he had worked for a railroad company doing yard work since 1988.  X-ray examination of both shoulders revealed advanced acromial signs of chronic rotator cuff impingement and advanced degenerative arthritis in the acromioclavicular joint bilaterally.  Following a physical examination, the diagnosis was bilateral chronic rotator cuff impingement with rotator cuff tendonitis; degenerative arthritis of the acromioclavicular joint bilaterally.  

The examiner commented that he could find no reason that the Veteran's shoulder disabilities were related to his knees and ankles.  However, he observed that the Veteran was service-connected for iritis, an inflammatory condition that might involve the shoulders.  He explained that the Veteran's shoulder problems are very typical of the kind of difficulty found in people who do not have arthritis, and so there was reason to think of the shoulders as being a problem unto themselves.  He requested a rheumatology consultation to determine whether the Veteran's acromioclavicular joint changes could be part of the iritis inflammatory condition.  A February 1992 VA rheumatology examination was scheduled as recommended, but the Veteran failed to report for the examination.  

Private treatment records associated with the claims file reflect that the Veteran had a cerebrovascular accident (stroke) in May 1994 that resulted in left hemiparesis and left hemisensory deficits, further complicating the left shoulder disability picture.  

On VA examination in May 1995, the diagnosis included rheumatoid arthritis affecting the knees and ankles and history of left shoulder reconstruction in 1993.  A left shoulder X-ray showed mild degenerative joint disease.  There was no discussion regarding its etiology or onset. 

The Veteran was afforded a VA rheumatology examination in July 1995.  The rheumatologist noted the Veteran's history of inflammatory oligoarthritis of both ankles and both knees during service in addition to bilateral inflammatory iritis, and the continued ankle and knee pain and swelling, which gradually came to include both elbows and both shoulders.  The rheumatologist believed the initial diagnosis of rheumatoid arthritis was incorrect and that, in fact, what the Veteran had in the late 1960s was sarcoidosis, manifested by oligoarthritis and iritis, and confirmed in [the 1980s] with hilar adenopathy and bronchoscopy.  He further explained that confusion of rheumatoid arthritis with sarcoidosis is fairly common and it was not surprising that the Veteran was initially diagnosed with rheumatoid arthritis, but subsequently evolved into sarcoidosis.  He emphasized that the Veteran's overall course was not really compatible with rheumatoid arthritis, particularly with the relative lack of hand involvement.  

During a March 2000 VA orthopedic examination, the Veteran described developing iritis in 1968, then developing pain and swelling in both knees and his left shoulder.  Following a physical examination, the diagnosis included degenerative arthritis of both knees and left ankle, severe; left shoulder arthritis; and possible pulmonary sarcoidosis.  The examining physician opined that the Veteran does not have Reiter's syndrome since he has not had urethritis, but his arthritis undoubtedly started out as an autoimmune disease and is now in a degenerative phase.  It appears that the examiner did not have access to the claims file.

The Veteran was afforded a VA examination for his left shoulder in January 2003.  On this occasion he reported that he first developed stiffness, crepitation, and swelling in the left shoulder in 1968, and the symptoms also involved his knees and ankles.  He indicated that he was diagnosed with rheumatoid arthritis.  Following a physical examination and left shoulder X-ray study, the diagnosis was left acromioclavicular joint osteoarthritis; status post left shoulder debridement, times three; and leg rheumatoid arthritis by history.  The examiner commented that the changes found in the left shoulder on physical and X-ray examination are not diagnostic of rheumatoid arthritis, but also do not rule it out, adding that mild changes of rheumatoid arthritis do not cause significant X-ray changes.  It does not appear that the examiner had access to the claims file.  

The Veteran was afforded a VA examination for his right shoulder in April 2003.  He reported developing some pain in his right shoulder in 1968 and the following year rheumatoid arthritis was diagnosed.  Following a physical examination, the diagnosis was rheumatoid arthritis, right shoulder.  No opinion was provided regarding the etiology of the right shoulder disability.  Again it does not appear that the examiner was provided with the claims file.  That same month, the RO granted service connection for right shoulder rheumatoid arthritis.  However, the narrative of the decision does not provide any reason or basis for the grant of service connection for right shoulder rheumatoid arthritis or cite any medical opinion relating a right shoulder disability to service or to a service-connected disability. 

Following a review of the foregoing evidence, the Board determined that in addition to the pulmonary sarcoidosis diagnosed in 1983, the evidence of record suggests that the Veteran may have also had extrapulmonary sarcoidosis manifested by involvement of the ocular (iritis) and musculoskeletal (knee and ankle problems) systems.  The Board further determined that given the evidence of bilateral shoulder arthritis that initially manifested 20 years after service, there was insufficient medical evidence to determine whether the current left shoulder arthritis is related to service, to include any extrapulmonary sarcoidosis.  See Board Remand, August 2014.

As has been noted, the Veteran was scheduled for VA examination in 2014, but failed to report.  Unfortunately, his failure to cooperate with the requested VA examination served to deprive the Board of critical, clarifying medical evidence which might have helped support his claim.  Consequently, as it stands, the record does not contain a competent medical opinion as to whether the Veteran's left shoulder degenerative arthritis is related to active service.  So, while information from such an examination might have helped the Veteran, his decision not to report leaves the Board with only the evidence of record.  

Based on the foregoing, the Board is unable to attribute the Veteran's current left shoulder degenerative arthritis to his military service.  Service treatment records are entirely negative for specific left shoulder complaints and the Veteran himself reported the onset of shoulder problems as sometime between 1988 and 1991.  Moreover, the fact that VA examinations in 1969, 1981, and 1983 make no mention of left shoulder problems, despite identifying various other disabilities that the Veteran believed to be related to service, is persuasive evidence that he was not experiencing continuous left shoulder symptomatology between service and the eventual diagnosis of arthritis in 1991.  

While not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000); see also Curry v. Brown, 7 Vet. App. 59, 68   (1994) (contemporaneous evidence has greater probative weight than a history reported by the Veteran).  In addition, as a diagnosis of arthritis was not demonstrated until well after one year following his separation from service the evidence is against service connection on a presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.  

Although the Veteran now reports that he first experienced left shoulder pain in 1968, the Board finds these statements competent but not significantly credible.  This is because his statements reporting a long history of left shoulder pain are contradicted by past records in which he appears to have reported all of his existing orthopedic conditions without mentioning any problems related to his left shoulder.  See AZ v. Shinseki, 731 Fed. Cir. 1303 (2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  

To the extent the Veteran's statements purport to provide a nexus opinion between his current left shoulder disorder and service, the Board notes determining the etiology of arthritis (as distinguished from merely reporting the presence of symptoms) is not a simple question, as there are multiple potential causes of the Veteran's symptoms.  Ascertaining the etiology of arthritis requires clinical testing to assess and diagnose the underlying condition and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported to determine the cause.  In other words, mere observable symptomatology is insufficient.  As such, the Board finds that the Veteran's statements as to the etiology of his left shoulder arthritis are not competent evidence as to a nexus.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (providing that although a veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, a veteran is not competent to provide evidence as to more complex medical questions).  

As the preponderance of the evidence is against the claim for service connection a left shoulder disorder, diagnosed as arthritis, the claim must be denied.

ORDER

Service connection for a left shoulder disorder is denied.


____________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


